Citation Nr: 1823814	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  17-48 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1957 to February 1960, as well as in the United States Air Force from February 1961 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.
 
In March 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017)



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, which is categorized as an "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain, 27 Vet. App. at 263-64.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss (as an organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Initially, the Board notes that the Veteran's service treatment records (STRs) are unavailable due to a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened duty to consider the applicability of the benefit of the doubt rule when there is evidence that a Veteran's service records have been lost or destroyed).  

The Veteran maintains that he suffers from bilateral hearing loss, which is the result of noise exposure during active service.  Specifically, the Veteran asserts that he was repeatedly exposed to 81 millimeter (mm) mortar fire.  See March 2018 Hearing Transcript.

The Veteran has been diagnosed with bilateral hearing loss.  See June 2010 Audiology Consult.  Accordingly, the Veteran has a current disability.  38 C.F.R. § 3.303.

The Veteran testified that he was repeatedly exposed to 81 mm mortar fire while serving in the Marine Corps.  See March 2018 Hearing Transcript.  In this regard, the Veteran is competent to provide lay evidence of his in-service noise exposure.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Additionally, the Veteran's military personnel record confirms he served as an 81 mm ammunition carrier from November 1957 to April 1958.  See Record of Service (undated).  Given the Veteran's competent and credible report of exposure to mortar fire, and the corroborated military personnel record, the Board concedes the Veteran's in-service noise exposure.

The Veteran underwent an October 2013 VA examination to address the etiology of his bilateral hearing loss.  The examiner stated he could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  See October 2013 Hearing Loss and Tinnitus Disability Benefits Questionnaire.  The examiner further stated that since there are no in-service hearing tests available, and the Veteran reported a gradual onset of hearing loss and tinnitus, he cannot resolve the issue without speculation given the other potential etiologies of aging and occupational noise exposure.  Id.  The examiner was unable to give an opinion for or against finding that the Veteran's bilateral hearing loss was related to his in-service noise exposure.  

Given the credible evidence of in-service noise exposure, the absence of STRs, and the absence of any competent opinion to the contrary, the Board finds that it is at least as likely as not that the Veteran's hearing loss was caused by in-service noise exposure to mortar fire.  See 38 C.F.R. § 3.303; Walker, 708 F.3d at 1338.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


